Title: Jonathan Williams, Jr., to the American Commissioners, 21 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Jan. 21. 1777
I have finished my examination of the Mercurys Cargo and have patterns of the several kinds of Goods, which I shall shew you at my return: I have opened in all ten Cases and Bales and find them in good order.
The last Lighter Load of Goods will be ready to go to the ship tomorrow morning, and I hope to include in it all the provisions &c.; by the common Course of things these will be alongside the 23d in the Morning and then I hope we shall not require more than 3 or 4 Days to finish. I mean however in this Calculation to except bad weather and other unforseen events.
The Capt. has luckily procured a Chart of the Coast from Newfdland to N York but we are still in want from thence southward. I shall set down with the Captain this evening to examine this Chart, and conclude measures about apparent orders and other necessary papers for St. Domingo; I fear I shall not be able to get a pilot but I will do my best endeavour.
I hope by return of my Courier to know your Intentions about the passengers Monsr. DuCoudray proposes to send, and I shall take care to observe them strictly. Monsr. Le Chavalier de mauduit de Plessis is just arrived and I shall do all I can to assist him.

I have recvd. twenty Louis d’ors from Mr. Pennet on your account. I have the honor to be Gentlemen Your most obedient and most humble Servant
J Williams
The Honourable The Deputies of the United States.
 
Notation: Jona Williams Nantes Jany 21. 77
